DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 29 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenichi et al. (Chinese Patent Publication CN 1093746C, English language translation).
In regard to claim 1, Kenichi et al. is directed to a solid composition [Page 9, Middle Paragraph] comprising precipitated [Page 6, Paragraph 3] complexes of Formula (5) on [Page 3]:

    PNG
    media_image1.png
    60
    704
    media_image1.png
    Greyscale

wherein, R is a basic amino acid, M are the polyvalent metals of the valence q other than magnesium, such as Fe(II) and/or Fe(III) metal ion(s) [Page 7, Paragraphs 1-3], the phosphoric acid component is a polyphosphate [Pages 3-4], wherein the polyphosphate can be hexametaphophoric acid (e.g. a polyphosphate with 6 phosphorus atoms) [Page 4, Paragraph 1]. While the Kenichi reference does not explicitly describe the solid composition as a fertilizer composition, the presence of the limitation “fertilizer” in the claim is present in the preamble. In this case, the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations and therefore the preamble is not considered a limitation. Furthermore, Kenichi’s solid composition is considered capable of performing the intended use (e.g. as a fertilizer) as recited in the preamble.

In regard to claim 29, Kenichi et al. disclose wherein the basic L-amino acid is preferably lysine or arginine [Abstract].

	In regard to claim 34, Kenichi et al. disclose a complex comprising one or more additional macronutrient(s) and/or micronutrients (e.g. magnesium) [Page 3, Formula (5)].

	In regard to claim 35, Kenichi et al. disclose a composition according to claim 1 in granular form [Abstract].

	In regard to claim 36, Kenichi et al. discloses the claimed precipitated complexes as demonstrated in the rejection of claim 1 above. Kenichi further discloses a mixture of more than 1 kind or 2 kinds of the amino acid derivatives described in the prior art [Page 11, Paragraph 6].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 29 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (Australian Patent Publication AU 2014101391 A4) in view of Ellinger et al (US 3,620,757) and Stahlheber (US 3,723,602) as evidenced by Ernest (“How is Solubility Affected by Polymer Chain Structure?”, accessed from www.socratic.org).

In regard to claims 1, 29 and 33-36, Chaudhry is directed to a solid phase (e.g. in granular or pellet form) fertilizer composition [Abstract] comprising a bio-complexed composition [Page 9, lines 25-27] of basic amino acids (e.g. L-arginine or L-Lysine) [Page 12, lines 24-28; Page 13, lines 16-17], a polyphosphate [Page 11, lines 4-10], and trace minerals (e.g. iron) [Page 14, lines 18-25]. The fertilizer comprises one or more additional macronutrients and/or micronutrients [Page 9, lines 25-30]. The Chaudhry reference does not explicitly disclose the composition as “precipitated”, however, because the prior art composition contains the same chemical constituents, the process by which the bio-complexed composition is made does not impart any structural limitations to the claimed invention. (e.g. the claim is not limited to the manipulations of the implied process of precipitation, only to the structure implied by the steps (MPEP 2113)).

Chaudhry discloses polyphosphate, generally. The reference does not explicitly disclose wherein the number of phosphorous atoms in the polyphosphate is at least or equal to 6 or 10,000 (claim 33).

However, Ellinger discloses agricultural polyphosphates generally have average chain lengths of 1,000 to about 10,000 [Column 1, lines 69-71; Column 6], which converts to about 1,000-10,000 phosphorous atoms within the polyphosphate.
Further, Stahlheber teaches it is desirable to use a water-insoluble or slowly soluble form of potassium polyphosphate in order to control the release rate of nutrients into the soil that would otherwise leach into rain water due to the soluble nature of the compound [Column 1, lines 9-15; Column 2, lines 15-18] A polyphosphate with longer polymer chain length would dissolve more slowly than short ones as evidenced by Ernest [Page 1, Paragraph 3].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine optimization, to maximize the chain length of potassium polyphosphate to have from up to 2 to up to 10,000 phosphorous atoms like that as described in Ellinger in the composition of Chaudhry. One of ordinary skill in the art would have been motivated to do so because maximizing the number of phosphorous atoms lead to longer chain length which results in a slowly soluble compound useful for controlled release fertilizers [Stahlheber, Column 1, lines 9-15; Column 2, lines 15-18].

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.

Applicant argues (Pg. 6) the Kenichi reference does not disclose a complex which contains at least one basic L-amino acid, at least one polyphosphate and Fe(III) and/or Fe(III) metal ions. This argument is not persuasive. Kenichi et al. is directed to a solid composition [Page 9, Middle Paragraph] comprising precipitated [Page 6, Paragraph 3] complexes of Formula (5) on [Page 3] wherein, R is a basic amino acid, M are the polyvalent metals of the valence q other than magnesium, such as Fe(II) and/or Fe(III) metal ion(s) [Page 7, Paragraphs 1-3], the phosphoric acid component is a polyphosphate [Pages 3-4].

Applicant argues (Pg. 8) reasserting the rejection under Chaudhry in the previous Office Action is contrary to compact prosecution. This argument is not persuasive because Applicant’s amendments (01/19/2022) necessitated the new ground of rejection based on the teachings of the Chaudhry reference.

Applicant argues (Pgs. 8-9) the Chaudhry reference does not disclose a complex which contains at least one basic L-amino acid, at least one polyphosphate and Fe(III) and/or Fe(III) metal ions. This argument is not persuasive. Chaudhry is directed to a solid phase (e.g. in granular or pellet form) fertilizer composition [Abstract] comprising a bio-complexed composition [Page 9, lines 25-27] of basic amino acids (e.g. L-arginine or L-Lysine) [Page 12, lines 24-28; Page 13, lines 16-17], a polyphosphate [Page 11, lines 4-10], and trace minerals (e.g. iron) [Page 14, lines 18-25]. The fertilizer comprises one or more additional macronutrients and/or micronutrients [Page 9, lines 25-30].

In response to applicant's argument (Pg. 9) that the claimed invention exhibits advantages in the rate of nitrogen uptake., the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues (Pgs. 11-12)  that the broad teachings of Chaudhry fail to anticipate the claimed fertilizer composition that is a complex between a basic L-amino acid and polyphosphate. However, examiner notes "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed” (MPEP 2123). As such, Chaudhry discloses organic nitrogen sources to include naturally occurring amino acids, which reads on L- amino acids, and Chaudhry exemplifies lysine and arginine as amino acids capable of use with the invention (see Chaudhry [pg. 38, para 1] [pg. 12, last para]). Further, in the same section Chaudhry discloses the amino acid from natural products can be obtained from chemical or enzymatic methods, thereby teaching an alternative method other than chemical synthesis as noted by applicant. the broad disclosure broad language of independent claim 1 does not limit the scope of the polyphosphate.

Moreover, Chaudhry discloses ammonium polyphosphate can be used as either a nitrogen source, wherein the nitrogen sources can be used in combination (see Chaudhry [pg. 38, para 1]), or as a phosphorous source ([pg. 3, para 1]) which is also complexed in the multifunctional organic agricultural composition [pg. 7, last para]). Chaudhry also discloses tripotassium polyphosphate as a potassium source [pg. 11, para 3]). Thus, Chaudhry discloses three occasions of using a polyphosphate as a nutrient source in a bio-complexed agricultural composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        August 30, 2022